OPINIÓN DISIDENTE DEL
JUEZ ASOCIADO SR. WOLE.
Joaquín Marino entabló un pleito contra Justo Cabrera, y para asegurar la efectividad de la sentencia embargó una finca como perteneciente al supuesto demandado. Cuando se presentó al registrador la orden de embargo, éste se negó a anotar la misma en vista de que la finca que se trataba de embargar aparecía inscrita a nombre de Celestino López Rivera, persona distinta al demandado Cabrera, y en su lu-gar tomó anotación preventiva por 120 días.
En González v. Registrador de Arecibo, 38 D.P.R. 854, en que bubo una negativa similar, transcribimos el artículo 42 de la Ley Hipotecaria y dijimos:
“De acuerdo con este artículo un acreedor que trata de dejar sin efecto una enajenación fraudulenta, o que alega que los bienes de una persona pertenecen a otra, tiene derecho a que se haga una anotación, según ha sido definida en el presente artículo. La ano-tación nada resuelve; es meramente un aviso al mundo en general de que el acreedor reclama un derecho.”
El registrador en su alegato dice que no tenía conoci-miento de la decisión que antecede cuando se negó a bacer la anotación, pero insiste en que la nota puesta por él en el presente caso es correcta y en que puede hacerse una dis-tinción entre los dos casos. En el caso anterior se trató de embargar bienes de un menor como pertenecientes a su padre, pero en la decisión está implícita y directamente expre-sado que cuando bay una controversia debatible respecto a si una finca pertenece o no a un demandado, debe hacerse *944la anotación. En el presente caso el recurrente alega, y el registrador no niega sino que más bien admite, que la finca aparecía inscrita a nombre de Justo Cabrera basta el 12 de-junio de 1928, cuando fue traspasada a Celestino López Rivera.
No obstante, se desprende suficientemente que para re-cobrar la suma de $546 la finca en cuestión fue embargada por el Márshal de la Corte de Distrito de San Juan como perteneciente al demandado y deudor Justó Cabrera. Si el traspaso a Celestino López Rivera es válido o no, es preci-samente la cuestión que tiene que ser resuelta por la Corte de Distrito de San Juan. El mársbal en realidad lia em-bargado la finca y basta ese punto se ha convencido de que el deudor jamás se desprendió del título.
Los incisos primero y segundo del artículo 42 de la Ley Hipotecaria disponen:
“Podrán pedir anotación preventiva de sus respectivos derechos en el Registro público correspondiente:
“1.- — -El que demandare en juicio la propiedad de bienes inmue-bles o la constitución, declaración, modificación o extinción de cual-quier derecho real.
“2. — El que, con arreglo a derecho, obtuviere a su favor manda-miento de embargo que se haya hecho efectivo en bienes raíces deL deudor. ’ ’
Considerando los derechos creados de conformidad con el inciso primero, puedo decir que lo que el acreedor necesa-riamente interesa es la extinción de un derecho aparente en su contra que fue obtenido de modo fraudulento, y conside-rando los creados bajo el inciso segundo, parecería despren-derse que si el traspaso fué fraudulento no surgió título al-guno de parte de la persona a cuyo favor se transfirió, a pesar de la inscripción. Artículo 33 de la Ley Hipotecaria..
El último inciso del artículo 389 de la Ley Hipotecaria dispone lo siguiente:
“También podrá, admitirse el expresado documento cuando se* presente para pedir la declaración de nulidad y consiguiente canee-*945lación de algún asiento que impida verificar la inscripción de aquel documento. ’ ’
Lo que el recurrente trata de hacer es destruir una ins-cripción en contra suya, dando los primeros pasos tendentes a ello, a saber, trabando un embargo y obteniendo una ano-tación preventiva de su existencia, fill sostiene que el tras-paso es nulo e ineficaz.
El denegar el registrador la anotación equivale a decidir anticipadamente lo que incumbe a la corte. Según el ar-tículo 42 de la Ley Hipotecaria la cuestión esencial es si la finca en realidad pertenece al deudor. He examinado aque-llas decisiones de la Corte Suprema de España, de las' cita-das por el registrado^ que be podido encontrar, y nada bailo en ellas que esté en conflicto con la teoría de este caso. Denegando la anotación, si existe un traspaso fraudulento, un acreedor que embarga podría perder un derecho o ser sometido a grandes dificultades. A no.ser para dar aviso a todo el mundo, la anotación nada decide, y debió haberse hecho.